Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00455-CV

                         IN THE INTEREST OF Y.M. and J.A.V., Jr.

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00111
                          Honorable Monique Diaz, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the portion of the appeal concerning
appellant J.A.V., Jr. is DISMISSED. No costs of appeal are taxed against Appellant J.A.V., Jr.

       SIGNED October 2, 2019.


                                                _________________________________
                                                Liza A. Rodriguez, Justice